DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 step f) should recite “repeated steps”
Claim 2 includes an extra comma after “comprising,”
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al., U.S. Patent Publication 2012/0150515, in view of Haldorsen et al., U.S. Patent Publication 2015/0331134, hereinafter referred to as Hariharan and Haldorsen.
Regarding Claims 15, 17, and 18, Hariharan discloses a device for imaging a wellbore liner during fracturing operations comprising:
a)  An ultrasound imaging system for generating an image of the liner string before and/or after a fracturing stage has occurred to assess the status or condition of perforations in the liner (multiple ultrasonic imaging tools are considered for characterizing the presence, location, nature, and/or orientation of fractures in the formation, formable with or without perforations; Paragraphs 0052, 0053, 0071, 0073);
b)  An activatable isolation element (including packers 310/311) operatively connected to the imaging system, wherein activating the isolation element seals a downhole section of the wellbore from an uphole section, and deactivating the packers unseals the downhole and uphole sections (as seen in at least Figure 3B; Paragraphs 0036, 0037, 0071);
c)  A deployment system operatively connected to the isolation element and/or the imaging system for deploying the device through the wellbore (the exemplary case being a wireline 204; Paragraphs 0031, 0035).
While Hariharan discloses the above ultrasonic imaging tool, it does not expressly disclose that the imaging tool is a phased array tool.
Additionally, Haldorsen further teaches that it is known for wellbore ultrasonic imaging tools to take the form a phased array structure (Paragraphs 0003, 0013, 0015).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic acoustic tool of Hariharan to be a phased array tool as taught by Haldorsen.  Doing so merely constitutes the inclusion of known features for wellbore ultrasonic imaging tools, including conventional sonic scanner tools mentioned in Hariharan (Paragraphs 0003, 0008, 0013, 0015).
Regarding Claim 16, Hariharan further discloses that the (Paragraphs 0054, 0055) that wireline testing tool may include a number of different elements including a stress testing tool (410, having packers 310/311) and the imaging tool (406) but fails to expressly disclose the order in which the tools are arranged.  However, it is noted that as the wireline string is assembled in a linear fashion, there exist only two configurations, wherein the scanner imaging tool is above or below the packer assembly.  As a result, it would have been obvious for the imaging tool to be downhole of the packers as a result selecting from a finite number of known, predictable solutions with a reasonable expectation of success (MPEP 2143, Subsection I, E).
Regarding Claim 20, Hariharan further discloses that the imaging tool is programmed to identify a condition of perforations after fracturing (in so far as the device is programmed for characterizing the presence, location, nature, and/or orientation of fractures in the formation, formable with or without perforations; Paragraphs 0052, 0053, 0071, 0073).
Allowable Subject Matter
Claims 1-14 are allowed in view of the prior art, however correction of outstanding objections is required.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gronsberg et al., U.S. Patent Publication 2016/0290847, teaches the use of a wellbore imaging logging tool which includes transducer ultrasound sensors and a packer isolation tool.
Han et al., U.S. Patent 6,829,947, teaches the use of spaced imaging transducers to determine flow properties in a wellbore.
Minear et al., U.S. Patent 4,947,683, teaches the use of a downhole ultrasonic imaging tool including directed transducers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676